 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDSEAMPRUFE,INC.andINTERNATIONAL LADIES' GARMENT WOREERS'UNION, AFL.Cases Nos. 16-CA-457and 16-RC--903.March4,1953Decision and OrderOn October 13, 1952, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also recommended that the election heldin Case No. 16-RC-903 on November 29, 1951, be set aside. There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.'The Board 2 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications :1.As found by the Trial Examiner, on November 20, 1951, just 9days before the scheduled representation election was to be held, theRespondent made an antiunion speech to its employees on companytime and property.On November 23, 1951, the Union sent a telegramto the Respondent requesting that it be given a similar opportunityto address the employees on company time and property. The Re-spondent answered this telegram on November 26, 1951, denying theUnion's request.On November 27, 1951, the Respondent made five additional anti-union speeches to its employees on company time and property.Onthe following day, the Union, by telegram, protested Respondent'sconduct in continuing to make such speeches without giving the Unionan equal opportunity to speak to the employees. The Respondent didnot reply to this telegram.However, on the same day, the Respondentmade another antiunion speech to its employees, on its premises duringworking hours, wherein it mentioned the Union's latest telegram andinformed the employees that the Union's request would not be granted.The election was held on the following day, November 29, 1951.'The Respondent's request for oral argument is denied because in our opinion therecord, including the exceptions and brief, adequately presents the issues and the positionsof the parties.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chapman Herzog andMembers Styles and Peterson.]103 NLRB No. 17. SEAMPRUFE, INC.299The Respondent contends that : (1) The Union had full opportunitythrough personal conversation and solicitation, distribution of litera-ture, and radio announcements adequately to inform the employeesof the Union's position on the issues involved, (2) the Respondentdid not have a no-solicitation rule,3 and (3) in these circumstances,the Respondent did not violate the Act by refusing the Union's requestto speak to Respondent's employees on company time and property.We do not agree. For reasons fully stated inMetropolitan AutoParts, Incorporated,102 NLRB 1634, we adopt the Trial Examiner'sfinding that, even in the absence of a no-solicitation rule,4 the Re-spondent's failure to comply with the Union's request for an oppor-tunity to reply to the Respondent's preelection speeches on companytime and property violated Section 8 (a) (1) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Seamprufe, Inc.,its officers, agents, successors, and assigns, shall :1.Cease and desist from:Interfering with, restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labor organizations,to join or assist International Ladies' Garment Workers' Union, AFL,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, by any of the following conduct :(a)During an organizational campaign by a labor organization,making antiunion speeches to the Respondent's employees duringworking hours and on the Respondent's premises without according,upon reasonable request, a similar opportunity to address the em-ployees to the labor organization against which such speeches aredirected.(b)Making speeches to its employees threatening them with lessfavorable working conditions for the purpose of influencing its em-ployeeswith respect to union activity, affiliation, assistance, ordesignation.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :'We do not adopt the Trial Examiner's finding that a no-solicitation rule was in effectat the Respondent's plant4Chairman Herzogwould dissent from this holding,for reasons set forth in his separateopinion in theMetropolitancase, if he did not consider himself bound by the decision ofthe full Board in that case. 300DECISIONS OF NATIONALLABOR RELATIONS BOARD(a)Post at its McAlester, Oklahoma, plant, copies of the noticeattached hereto and marked "Appendix A." 8 Copiesof said notice,to be furnished by the Regional Director for the SixteenthRegion,shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that the election held in Case No. 16-RC-903be, and it herebyis, set aside.6s In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."When the Regional Director advises the Board that the circumstances permit a freechoice of representatives,we shall direct that a new election be held among the Respond-ent's employees.Appendix ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES' GARMENTWORKERS' UNION, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT make speeches to our employees threatening themwith less favorable working conditions for the purpose of influ-encing them with respect to union activity, affiliation, assistance,or designation.WE WILL NOT, during a union organizational campaign, makeantiunion speeches to our employees during working hours on ourpremises without according, upon reasonable request, a similaropportunity to address our employees to the labor organizationagainst which such speeches are directed.SEAMPRUFE, INC.,Employer.Dated--------------------By---------------------------------(Representative)(Title) SEAMPRUYE, INC.301This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon objections duly filed by International Ladies' Garment Workers' Union,AFL, herein called the Union, to the effect that Seamprufe, Inc., herein calledRespondent, at its plant in McAlester, Oklahoma, had interfered in a Board-conducted bargaining election held among employees of Respondent, the NationalLabor Relations Board ordered that a hearing be held thereon. On December 5,1951, the Union filed a charge of violation by Respondent of Section 8 (a) (1)of the National Labor Relations Act, as amended, based on the conductpreviouslyassertedas constituting interference with the election.Upon thischargethe General Counsel on June 9, 1952, caused the complaint herein to beissued.The cases having been consolidated for the purposes of hearing, andRespondent having denied interfering in the election and having filed ananswer denying the unfair labor practice allegations of the complaint, a hear-ing upon due notice was held in McAlester, Oklahoma, on July 16, 1952, beforethe undersigned Trial Examiner, Horace A. Ruckel.The General Counsel, Respondent, and the Union were represented by counseland participated in the hearing.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencerelevant to theissues.Opportunity was afforded for oralargumentand the filing of briefs.Briefswere filed by the General Counsel, the Union,and Respondenton August 5,August 6, and August 7, respectively.Upon the entire record in the case, and my observation of thewitnesses, Imakethe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation having its principal office and placeof business in New York, New York, and a branch office and place of businessin the city of McAlester, Oklahoma.During the year ending December 31, 1951,Respondent in the course of its business at the McAlester plant purchased rawmaterials consisting principally of piece goods and rayons valued in excess of$500,000, of which more than 90 percent was shipped in interstate commerce tothe McAlester plant from points outside the State of Oklahoma.During thesame period Respondent sold products consisting principally of ladies' slips,gowns, and lingerie valued in excess of $1,000,000, of which more than 75 percentwas shipped in interstate commerce from its McAlester plant to points outsidethe State of Oklahoma.I find, and it is not contended otherwise, that Respondent is engaged in andthat its activities affect commerce.II.THELABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting employees of Respondentto membership. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESPursuant to a stipulation for certification upon consent election entered intoon November 19, 1951, between the Respondent and the Union, the Board onNovember 29, 1951, conducted an election among Respondent's employees at theMcAlester plant.The Union lost the election.On March 31, 1952, the RegionalDirector made his report on the Union's objections to the election finding thatRespondent had interfered with the employees' freedom of choice and recom-mending to the Board that the election be set aside. Respondent filed itsexceptions to the Regional Director's report, and on May 16, the Board directedthat a hearing be conducted with respect to the objections.On June 9, theRegional Director issued an order consolidating the unfair labor practices hear-ing with a hearing on the objections and exceptions to the election.The issues thus raised relate to Respondent's conduct preceding the electionand are those upon which the General Counsel also relies for his contention thata finding of unfair labor practices should be madeNo question is raised withrespect to the conduct of election itself.1.Organizational efforts by the UnionThe Union began organizing Respondent's employees at its McAlester plantin November 1947, following the opening of the plant the preceding July.Theseefforts were of a spasmodic nature until it began an intensive organizationaldrive preceding the November 29, 1951, election.Respondent's employees enter and leave the plant through two doorways atthe front of the building on Chicasaw Street, which runs through the plant site.Parking lots for the employees' ears are situated opposite the front of the plantand across Chicasaw Street.The plant grounds, including the parking lots,are fenced.There are gates on Chicasaw and C Streets which remain openand through which persons gain access to Chicasaw Street, the plant entrance,and the parking lots.Sometime in June 1950, according to the uncontroverted and credited testi-mony of Sona Williams, one of the Union's principalorganizers,while sheand Golvin Street, another organizer, were standing on the stepsto one entranceto the plant, Don Miller, plant manager, warned them not tostand on theupper step but only on the lower, since theformerwas Respondent's propertyand Respondent did not want them on its property. Thereafterunion organizersconfined themselves to the lower step and the street in front of the plant.I find, as the General Counsel contends, that Respondent thus effectivelyexcluded union organizers from the plant, and that such exclusionamountedto a no-solicitation rule.During the 60-day period preceding the election,Williams and Jackson,another union organizer, went to the plant nearly every day, distributed unionliterature, and spoke to employees as they came to and left work.Much of thetime they were also in front of the plant during the noon lunchand restperiods.Williams admitted while testifying thatgoingupon theparkinglotswas not necessary inasmuch as they were able to contact the employeeswho drove automobiles as they crossed the street and entered the plant.During the period shortly prior to the election the Union held membershipas well asopen meetings in the Union's own meeting room,the LaborTemple,and in other buildings.Employeeswere alsosolicited by telephone and bypersonalcalls at their homes.Beginning on November 17 andending onNovember 28, the day before the election, the Unioncaused63 "spot" an-nouncements and a one-half hour program to be broadcast overa local radiostation. SEAMPRUFE, INC.303On November 23 and again on November 25, Respondent sent copies of aform letter to all of its employees praising Respondent's relationship with itsemployees, criticizing the Union in vigorous terms, and urging them to voteagainst it in the forthcoming election.This, according to Respondent's inter-pretation, would constitute a vote of confidence in Respondent. In short, theletters were of the familiarAmerican Tube Bendingvariety.'On November 20, 27, and 28, Miller and 2 other company officials made atotal of 5 speeches to the employees over the public address system in theplant, urging them to vote against the Union.Apparently in one instancean official similarly addressed employees gathered in a meeting. These speecheswere made on company time and the employees were not docked in their wagesfor listening and attending.On November 23, following Miller's address of November 20 to the employees,the Union sent a telegram to Respondent demanding the privilege of address-ing the employees "on company property and company time under (equal)conditions," and making the same demand as to any other speeches Respondentmight make. In the alternative the Union requested permission for its repre-sentatives to solicit employees inside the plant.Respondent denied this demandin a telegram dated November 26, stating that the Union had full opportunityto organize employees outside the plant.On November 28, the Union again sent a telegram to Respondent protestingthe "continuous broadcast of propaganda" unless the Union was given an "equalopportunity" to speak to employees.This request was denied by HaroldCaplin, Respondent's director of production, in the last of the speeches madeby Respondent's officials later the same day.With respect to the two letters and the several speeches which Respondentuttered to its employees, I find them not to contain any threat of reprisal orpromise of benefit with the exception of Caplin's speech of November 28, the daybefore the election.After reference to conditions at another plant in anothertown, operated by one of Respondent's competitors and in which the Union hada contract, Caplin pointed out that this plant was working only 2 or 3 days aweek 9 months to a year, and he compared such conditions unfavorably withthose existing at Respondent's plant.He then went on to say :This brings to you . . . why didn't the ILG do that-over there they areworking 2 to 3 days a week for 9 month to a year, 100 to 125 people, in abuilding as big as this.What did they do for them. God helps those whohelp themselves. I have to help myself. I am helping you, and here it is.Listen to this-126, which you all know-it comes out of your ears by now-we sell for $30 a dozen and it sells in the stores for $3.98-you all knowthat don't you.We are going to sell it for $22.50 a dozen, to sell for $2.89.That's about a $1.10 less in the store, and its $7.50 less wholesale.Who sayswe have to?Who says we have to? We could simply close down for afew weeks and let normal sales work you three days a week, and let normalsales use it up, but no-we figured out how we could come out just aswell . . . but you know what you got here. Look at it. Because the bedyou sleep in is a pretty soft one.The bed that you get in might have somenail soup in it.If Caplin had contented himself with pointing out conditions in the competingunionized plant and compared them unfavorably with conditions at Respondent'splant, and had argued objectively that organization of the McAlester plant ifN. L. R. B. v. American Tube BendingCompany,134 F. 2d (C. A. 2) setting aside44 NLRB 121 ; cert. den. 320 U S. 768. 304DECISIONS OF NATIONALLABOR RELATIONS BOARDattendedby higherwages might, as an economic matter,compel Respondent tooperate ona 2 to 3 working-day week, the speech would have been unobjection-able.It seems to me,however,and I find,that Caplin went further than this.He clearly inferred not that blind economic forces to which Respondent mighthave to succumb might operate to curtail the working week, but that such adecision would be the result of Respondent's will, theexerciseof which wascontingentupon union organizationof the plant.He seemsto say that Re-spondent's will might be exercisedin a fashionunfavorable to the employeesif the Union won the election but favorably if it lost. I believe, as the GeneralCounsel inhis brief contends, that Caplin's statementswith reference to the"soft bed" which the employees then had, and the possibility of obtaining a"hard bed," was reasonably calculated to convey the threat that Respondentwould see to it that this disadvantageous condition would result if the employeesvoted for the Union.The more fundamental issue in this case, however, has to do with the refusalof Respondent to grant the Union's request to reply to the speeches of Respond-ent's officers in the plant or, in the alternative, to use the plant in solicitingunion support.The General Counsel citesBonwit Teller, Inc.,' Bernardin BottleCompany, Inc.,'andMetropolitan Auto Parts, Inc.,4in support of his contentionthat when speeches are made by an employer to employees under circumstancessimilarto those here, the employer must accede to a union's demand for the sameopportunity.Respondent's counsel in his brief seeks to distinguish these casesfrom theinstant one.In theBonwit Tellercase, unlike the situation here, there was a backgroundof extensive unfair labor practices and a formal rule against solicitation in thestore during working and nonworking time. In rendering its decision the Boardfound it "particularly persuasive" that the net result of the employer's denialof the union's request was to apply a no-solicitation rule discriminatorily.TheBoard said :For an employer, in the face of such a rule, to utilize its premises for thepurpose of urging its employees to reject the Union, and then to deny theUnion's request to present its case to the employees under the same circum-stances, is an abuse of that privilege which, we believe, the statute does notintend us to license.In further exposition of its underlying rationale the Board further said :There is, in addition, an even more fundamental consideration-whollyapart from the Respondent's disparate use of the no-solicitation rule-whichjustifies the result we reach.We believe that the right of employees, guar-anteed by Section 7 of the Act, freely to select or reject representation by alabor organization necessarily encompasses the right to hear both sidesof the story under circumstances which reasonably approximate equal-ity. . . . Whatever opportunity that Union may have had to solicit em-ployees outside of the store or at union meetings, it is clear that theRespondent's broad no-solicitation rule had deprived [the Union] of the mosteffective means of contact with employees namely, solicitation of employeeswhile they were in the store.8 96 NLRB 608.Remanded197 F. 2d 640 (C. A. 2). The court's decisionwas basedupon the existenceof a no-solicitation rule,and the Board was directed to conform itsOrder therewith.8 97 NLRB 241.4 99 NLRB 401. SEAMPRUFE, INC.305In theBiltmorecase, not cited by counsel,' where the employer addressed theassembled employees 2 hours before the polls opened, the Board held that therewas no opportunity for the union adherents' reply to the employer's antiunionspeech other than in the manner it requested.Unlike theBonwit Tellercasethere was no general no-solicitation rule, but the Board said :[The record] however, reveal[s] that at the very time the Employer ad-dressed the employees on company time and property, it denied union spokes-men the similar opportunity. Certainly, the same legal consequences shouldflow from this conduct as would flow from the discriminatory applicationof an established rule against solicitation.For, in either case, the Employeris discriminating in favor of antiunion adherents to the serious detrimentof union adherents.The Board went on to quoteBonwit Tellerwhen it referred to "an even morefundamental consideration" wholly apart from the disparate use of a no-solicitation rule.The Board repeated that the right to select or reject repre-sentation by a labor union "necessarily encompasses the right to hear both sidesof the story under circumstances which reasonably approximate equality."Noting the absence of any unfair labor practice background, as well as theabsence of any general no-solicitation rule, the Board held in effect that this wasirrelevant because in both cases "the employer dedicated company property andtime to a campaign against the Union, by refusing to accord the Union an oppor-tunity to reply under equal circumstances."In theMetropolitancase, 6 days before the election the union demanded thatin the event that the employer addressed his employees on company time andproperty it be granted the same privilege.No reply was made to the request andon the day after its receipt and 2 days before the election the employer addressedits employees on the issues involved in the election.The Board held that therewas a denial of the union's request to address the employees "under the samecircumstances."The critical question said the Board, citingBonwtt TellerandBernardin Bottle,was "whether the circumstances were such that only by grant-ing the Union's request for use of the same forum could the employees have areasonable opportunity to hear both sides of the issue on which they were aboutto vote."In theMetropolitancase the Board took up the contention, made in the instantcase, that prior to the employer's speech to the employees the union conducted anextensive preelection campaign by the distribution of circulars and by conver-sation with employees.Respondent here argues that the Union had ample oppor-tunity to make its side of the case known to the employees and that Respondent'sspeeches and letters, first uttered a few days prior to the election, constitutedthe Employer's side of the case and, in effect, a rebuttal of the Union's arguments.The General Counsel contends that the Union's side was not adequatelyexpounded to Respondent's employees and submitted evidence to show that manyif not most of them lived outside the city of McAlester in surrounding towns andin the country, that all but a few of Respondent's employees remained in theplant during their lunch hour and rest periods, and thus were out of contact withthe union organizers at the plant entrances. I find as a fact that most or manyof Respondent's employees did live outside the city limits of McAlester, and thatalthough the Union had easy access to them over a long period of time as theywent into the plant in the morning and came out in the evening they were at notime able to contact more than a few of them at lunch hour and rest periods andnever inside the plant. I find such considerations, however, to be largelyirrelevant.5 Biltmore Manufacturing Company,97NLRB 905. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsAs I understand the effect of the Board's holdings in the cases cited, it is thatregardless of what opportunity the union might have had to interview and per-suade employees outside the plant, regardless of how long organization has takenplace, and irrespective of how thoroughly the union might have exploited suchopportunities, qn employer who, either in the presence of a no-solicitation rule,as here, or in its absence, addresses its employees in its plant on the subject ofunion organization, must accord the same privilege to the union upon requestunder circumstances which approximate equality or, as in the language of theMetropolitancase, in the "same forum."This, the Respondent here did not do. In failing to do so, and by delivering aspeech which threatened its employees with reprisals if they supported the Union,Respondent interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, and interfered with the electionNovember 29, 1951.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesI will recommend that it cease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Having been found that Re-spondent's officers in effect threatened its employees that if they joined theUnion they would have less favorable working conditions, and that Respondentmade speeches to its employees in the plant on company time and refused toaccord the same privilege to the Union thus, as I find, interfering with theiremployees' free choice in the election on November 29, 1951, I will consequentlyrecommend that the election be set aside.Upon the basis of the above findings of fact and upon the entire record in thecase I make the following:CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]